FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ALONSO MARTINEZ-MEZA,                        No. 11-70536

               Petitioner,                        Agency No. A088-751-155

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Alonso Martinez-Meza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam), and we deny the petition for review.

      The agency did not abuse its discretion in denying Martinez-Meza’s request

for a continuance where Martinez-Meza’s eligibility for relief was speculative. See

id. at 1247 (no abuse of discretion in denying a motion to continue where relief

was not immediately available).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-70536